ITEMID: 001-81478
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: LOPATINA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Ms Lyudmila Georgiyevna Lopatina, is a Russian national who was born in 1948 and lives in Perm. She was represented before the Court by Mr A. Mukhachev, a lawyer practising in Perm.
On 29 December 1998 the applicant’s son was drafted into the army.
On 16 December 1999 the applicant’s son was sent to perform his military service in Chechnya. On 14 January 2000 he was killed in action.
The applicant sued the military unit for damages in respect of non-pecuniary loss, alleging that it had sent her son to Chechnya and had been thereby responsible for his death.
On 11 February 2002 the Naro-Fominsk Town Court of the Moscow Region dismissed her claims. It found that the applicant’s son had been killed in a military operation. However, there was no appearance that his death had occurred through any fault of the military unit. In the absence of fault, the military unit could not be held liable for any non-pecuniary damage sustained by the applicant. The court continued as follows:
“The court sympathises with the mother’s grief at the untimely death of her son. However, it has not established any grounds for imposing on the respondent an obligation to pay monetary compensation for non-pecuniary damage.”
On 14 March 2002 the Moscow Regional Court upheld the judgment on appeal. It endorsed the reasoning of the District Court and added that in accordance with domestic law, family members of a person who died while performing military service were entitled to compensation and social benefits. However, domestic law did not impose on the military unit an obligation to pay damages for the non-pecuniary loss sustained by the family members.
The Code of Criminal Procedure (in force until 1 July 2002) established that a criminal investigation could be initiated by an investigator or a prosecutor upon a complaint by an individual. Upon receipt of a complaint, the investigator or prosecutor was to conduct an inquiry. Depending on the findings of the inquiry, the investigator or prosecutor could either initiate or refuse to initiate criminal proceedings. The complainant had to be notified of the decision and informed about the appeal procedure (Articles 108, 109, and 113).
If certain actions impairing an individual’s personal non-property rights or encroaching on other incorporeal assets have caused him or her non-pecuniary damage (physical or mental suffering) the court may impose on the perpetrator an obligation to pay pecuniary compensation for such damage. The amount of compensation depends on the degree of the perpetrator’s fault and other pertinent circumstances (Article 151 of the Civil Code).
